DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 12 and 15 – 20 of U.S. Patent No. 7,781,041 to Broyles in view of U. S. Patent No. 5,000,172 to Ward. 

Broyles discloses an apparatus that is releasably attachable to a portion of a patient's skin to communicate a targeted area of the patient's skin and ensure that radiation is directed to an appropriate area of the patient, the apparatus comprising: a carrier substrate defining a releasable surface thereon; and at least one cover comprising a relatively flexible and substantially transparent layer defining a substantially transparent central portion and having an adhesive lower surface releasably superimposed on a continuous portion of the releasable surface of the carrier substrate, an upper surface located on an opposite side of the flexible and substantially transparent layer relative to the lower surface, and a configuration enabling it to be 1) removable from the releasable surface of the carrier substrate without substantially wrinkling; and 2) 

Ward teaches discloses an apparatus that is releasably attachable to a portion of a patient's skin to communicate a targeted area of the patient's skin (Abstract; Figures), having a flexible layer (Column 2, lines 64 – 68), wherein the flexible layer includes printing, printed matter or indicia allowing information to be communicated (Column 5, lines 47 – 55; Column 8, lines 17 – 23), the upper surface of the flexible layer includes the printing, printed matter or indicia thereon (Column 5, lines 47 – 55; Column 8, lines 17 – 23), and the printing, printed matter or indicia is 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have printing, printed matter or indicia allowing information to be communicated on a flexible transport layer in Broyles in order to monitor targeted area of  skin on a patient as taught by Ward.

Claims 1 – 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8 – 13, 15 and 28 – 36 of U.S. Patent No. 8,012,295 to Broyles in view of U. S. Patent No. 5,000,172 to Ward. 

Broyles discloses an apparatus that is releasably attachable to a portion of a patient's skin to communicate a targeted area of the patient's skin and ensure that radiation is directed to an appropriate area of the patient, the apparatus comprising: a carrier substrate defining a releasable surface thereon; and at least one cover comprising a relatively flexible and substantially transparent layer defining a substantially transparent central portion and having an adhesive lower surface releasably superimposed on a continuous portion of the releasable surface of the carrier substrate, an upper surface located on an opposite side of the flexible and substantially transparent layer relative to the lower surface, and a configuration enabling it to be 1) removable from the releasable surface of the carrier substrate without substantially wrinkling; and 2) attachable to the patient's skin with the adhesive lower surface adhesively engaging the skin substantially without wrinkling and in a position with the lower and upper surfaces of the central 

Ward teaches discloses an apparatus that is releasably attachable to a portion of a patient's skin to communicate a targeted area of the patient's skin (Abstract; Figures), having a flexible layer (Column 2, lines 64 – 68), wherein the flexible layer includes printing, printed matter or indicia allowing information to be communicated (Column 5, lines 47 – 55; Column 8, lines 17 – 23), the upper surface of the flexible layer includes the printing, printed matter or indicia thereon (Column 5, lines 47 – 55; Column 8, lines 17 – 23), and the printing, printed matter or indicia is substantially opaque (Column 5, lines 47 – 55; Column 8, lines 17 – 23, wherein ink is opaque) for the purpose of monitoring a targeted area of  skin on a patient (Abstract).
.

Claims 1 – 13 and 16 – 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 and 10 – 13 of U.S. Patent No. 9,750,652 to Broyles in view of U. S. Patent No. 5,000,172 to Ward. 

Broyles discloses an apparatus that is releasably attachable to a portion of a patient's skin to communicate a targeted area of the patient's skin and ensure that radiation is directed to an appropriate area of the patient, the apparatus comprising: a carrier substrate defining a releasable surface thereon; and at least one cover comprising a relatively flexible and substantially transparent layer defining a substantially transparent central portion and having an adhesive lower surface releasably superimposed on a continuous portion of the releasable surface of the carrier substrate, an upper surface located on an opposite side of the flexible and substantially transparent layer relative to the lower surface, and a configuration enabling it to be 1) removable from the releasable surface of the carrier substrate without substantially wrinkling; and 2) attachable to the patient's skin with the adhesive lower surface adhesively engaging the skin substantially without wrinkling and in a position with the lower and upper surfaces of the central portion overlying the targeted area of the patient's skin to ensure that radiation is directed to an appropriate area of the patient (Claim 1) as in claim 1.  For claim 4, the flexible layer is substantially transparent (Claim 1). In claim 5, the cover includes a second layer superimposed 

Ward teaches discloses an apparatus that is releasably attachable to a portion of a patient's skin to communicate a targeted area of the patient's skin (Abstract; Figures), having a flexible layer (Column 2, lines 64 – 68), wherein the flexible layer includes printing, printed matter or indicia allowing information to be communicated (Column 5, lines 47 – 55; Column 8, lines 17 – 23), the upper surface of the flexible layer includes the printing, printed matter or indicia thereon (Column 5, lines 47 – 55; Column 8, lines 17 – 23), and the printing, printed matter or indicia is substantially opaque (Column 5, lines 47 – 55; Column 8, lines 17 – 23, wherein ink is opaque) for the purpose of monitoring a targeted area of  skin on a patient (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have printing, printed matter or indicia allowing information to be communicated on a flexible transport layer in Broyles in order to monitor targeted area of  skin on a patient as taught by Ward.

Claims 1– 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6, 8 – 13, and 15 – 19 of U.S. Patent No. 10,864,124 to Broyles in view of U. S. Patent No. 5,000,172 to Ward. 

Broyles discloses an apparatus that is releasably attachable to a portion of a patient's skin to communicate a targeted area of the patient's skin and ensure that radiation is directed to an appropriate area of the patient, the apparatus comprising: a carrier substrate defining a releasable surface thereon; and at least one cover comprising a relatively flexible and substantially transparent layer defining a substantially transparent central portion and having an adhesive lower surface releasably superimposed on a continuous portion of the releasable surface of the carrier substrate, an upper surface located on an opposite side of the flexible and substantially transparent layer relative to the lower surface, and a configuration enabling it to be 1) removable from the releasable surface of the carrier substrate without substantially wrinkling; and 2) attachable to the patient's skin with the adhesive lower surface adhesively engaging the skin substantially without wrinkling and in a position with the lower and upper surfaces of the central portion overlying the targeted area of the patient's skin to ensure that radiation is directed to an appropriate area of the patient (Claims 1, 2 and 4 – 6) as in claim 1. For claim 4, the flexible layer is substantially transparent (Claims 1, 2, and 4 – 6). In claim 5, the cover includes a second layer superimposed on the flexible and substantially transparent layer (Claims 3, 8, 10, 12). With regard to claim 6, the second layer is configured to facilitate manual gripping of the cover and applying of the cover to the patient's skin and (Claims 3 and 9). As in claim 7, the second layer is firmer than the flexible and substantially transparent layer to at least substantially maintain its shape under its own weight and the weight of the flexible and substantially transparent layer 

Ward teaches discloses an apparatus that is releasably attachable to a portion of a patient's skin to communicate a targeted area of the patient's skin (Abstract; Figures), having a flexible layer (Column 2, lines 64 – 68), wherein the flexible layer includes printing, printed matter or indicia allowing information to be communicated (Column 5, lines 47 – 55; Column 8, lines 17 – 23), the upper surface of the flexible layer includes the printing, printed matter or indicia thereon (Column 5, lines 47 – 55; Column 8, lines 17 – 23), and the printing, printed matter or indicia is substantially opaque (Column 5, lines 47 – 55; Column 8, lines 17 – 23, wherein ink is opaque) for the purpose of monitoring a targeted area of  skin on a patient (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have printing, printed matter or indicia allowing information to be communicated on a flexible transport layer in Broyles in order to monitor targeted area of  skin on a patient as taught by Ward.

Claims 1 – 6 and 16 – 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36, 39 – 41, 48, 51 – 53 and 56 of copending Application No. 12/264,204. Although the claims at issue are not identical, they are not patentably distinct from each other because applications are directed towards an apparatus including a plurality of covers.


Application No. 12/264,204 discloses an apparatus that is releasably attachable to a portion of a patient's skin to communicate a targeted area of the patient's skin and ensure that radiation is directed to an appropriate area of the patient, the apparatus comprising: a carrier substrate defining a releasable surface thereon; and at least one cover comprising a relatively flexible and substantially transparent layer defining a substantially transparent central portion and having an adhesive lower surface releasably superimposed on a continuous portion of the releasable surface of the carrier substrate, an upper surface located on an opposite side of the flexible and substantially transparent layer relative to the lower surface, and a configuration enabling it to be 1) removable from the releasable surface of the carrier substrate without substantially wrinkling; and 2) attachable to the patient's skin with the adhesive lower surface adhesively engaging the skin substantially without wrinkling and in a position with the lower and upper surfaces of the central portion overlying the targeted area of the patient's skin to ensure that radiation is directed to an appropriate area of the patient (Claims 36, 48, 56) as in claim 1.  With respect to claim 2, the flexible layer includes printing, printed matter or indicia allowing information to be communicated (Claims 36, 39 – 41, 48, 51 – 53, 56). Regarding claim 3, the upper surface of the flexible layer includes the printing, printed matter or indicia thereon (Claims 36, 39 – 41, 48, 51 – 53, 56). For claim 4,  the flexible layer is substantially transparent and the printing, printed matter or indicia is substantially opaque (Claims 36, 39 – 41, 48, 51 – 53, 56). In claim 5, the cover includes a second layer superimposed on the flexible and substantially transparent layer (Claim 56). With regard to claim 6, the second layer is configured to facilitate 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 5 – 9, 11, and 14 – 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Turngren (USPN 5,792,092).

Turngren discloses an apparatus that is releasably attachable to a portion of a patient's skin to communicate a targeted area of the patient's skin and ensure that radiation is directed to an appropriate area of the patient (Figures; Abstract; Column 4, lines 17 – 19, wherein the material not covered by the wound pad is transparent), the apparatus comprising: a carrier substrate defining a releasable surface thereon (Figures 1 and 2, #24); and at least one cover comprising a relatively flexible and substantially transparent layer defining a substantially transparent central portion (Figures 1 and 2, #14; Column 4, lines 17 – 19) and having an adhesive lower surface (Column 4, lines 15 – 17) releasably superimposed on a continuous portion of the releasable surface of the carrier substrate (Figures 1, 2 and 5; Column, lines 19 – 32), an upper surface located on an opposite side of the flexible and substantially transparent layer relative to the lower surface (Figures 1 and 2, #14), and a configuration enabling it to be 1) removable from the releasable surface of the carrier substrate without substantially wrinkling; and 2) attachable to the patient's skin with the adhesive lower surface adhesively engaging the skin substantially without wrinkling and in a position with the lower and upper surfaces of the central portion overlying the targeted area of the patient's skin to ensure that radiation is directed to an appropriate area of the patient (Figures 6 and 7; Column 4, line 61 to Column 5, line 9) as in claim 1.  In claim 5, the cover includes a second layer superimposed on the flexible and . 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 4, 20 – 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turngren (USPN 5,792,092) in view of Ward (USPN 5,000,172).

Turngren discloses an apparatus that is releasably attachable to a portion of a patient's skin to communicate a targeted area of the patient's skin and ensure that radiation is directed to an appropriate area of the patient (Figures; Abstract; Column 4, lines 17 – 19, wherein the material not covered by the wound pad is transparent), the apparatus comprising: a carrier substrate defining a releasable surface thereon (Figures 1 and 2, #24); and at least one cover comprising a relatively flexible and substantially transparent layer defining a substantially transparent central portion (Figures 1 and 2, #14; Column 4, lines 17 – 19) and having an adhesive lower surface (Column 4, lines 15 – 17) releasably superimposed on a continuous portion of the releasable surface of the carrier substrate (Figures 1, 2 and 5; Column, lines 19 – 32), an upper surface located on an opposite side of the flexible and substantially transparent layer relative to the lower surface (Figures 1 and 2, #14), and a configuration enabling it to be 1) removable from the releasable surface of the carrier substrate without substantially wrinkling; and 2) attachable to the patient's skin with the adhesive lower surface adhesively engaging the skin substantially without wrinkling and in a position with the lower and upper surfaces of the central portion overlying the targeted area of the patient's skin to ensure that radiation is directed to an appropriate area of the patient (Figures 6 and 7; Column 4, line 61 to Column 5, line 9).  However, Turngren fails to disclose the flexible layer includes printing, printed matter or indicia allowing information to be communicated, the upper surface of the flexible layer includes the printing, printed matter or indicia thereon, and the printing, printed matter or indicia is substantially opaque.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have printing, printed matter or indicia allowing information to be communicated on a flexible transport layer in Broyles in order to monitor targeted area of  skin on a patient as taught by Ward.

Claims 10, 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turngren (USPN 5,792,092) n view of Plews (USPN 5,755,681) and Ritger (USPN 6,008,429).

Turngren discloses an apparatus that is releasably attachable to a portion of a patient's skin to communicate a targeted area of the patient's skin and ensure that radiation is directed to an appropriate area of the patient (Figures; Abstract; Column 4, lines 17 – 19, wherein the material not covered by the wound pad is transparent), the apparatus comprising: a carrier substrate defining a releasable surface thereon (Figures 1 and 2, #24); and at least one cover 

Plews teaches a cover (Figures) wherein at least one of each of the first and second layers is composite of at least two materials (Column 4, lines 7 – 11), wherein the flexible and 

	Ritger teaches second layer (Figure 1, #40) having a thickness within the range of about 0.02 mm to about 0.04 mm (Column 4, lines 35 – 42) as part of an adhesive material (Figure 1, #10) for the purpose of making the adhesive material easier to apply and protect it from damage (Column 4, lines 30 – 35).

It would have been obvious to one of ordinary skill in the art at the time the applicant's invention was made to have provided the second layer with the desired thickness in Turngren in order to have an adhesive material that allows the flexibility of cutting the material to size while allowing easy handling of the product as taught by Plews and to make the adhesive material easier to apply and protect it from damage as taught by Ritger.

With regard to the limitations of “wherein the maximum width or diameter of each of the first layers is within the range of about 10 mm to about 40 mm, 20 mm to about 30 mm or 10 mm to about 20 mm”, Plews teach it is known to cut the adhesive material to a needed size (Column 1, lines 45 – 47).  Therefore, it would have been an obvious matter of design choice to change the size of the adhesive material, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788


/pln/
March 24, 2022